 In the Matter of THE AssoclATION OF MOTION PICTURE PRODUCERS,,INC., ET AL.,1 EMPLOYERSandINTERNATIONAL ALLIANCE OF TI-IEAT-RICAL STAGE EMPLOYEES AND MOVING PICTURE OPERATORS OF THEUNITED STATES AND CANADA, AFL, PETITIONERIn the Matter of COLUMBIA PICTURES CORPORATION, ET AL.,2 EMPLOYERSandSCREEN PUBLICISTS GUILD, PETITIONERCases Nos. 21-RC-728 and 21-RC-8541.-Decided December 15, 19419DECISIONDIRECTION OF ELECTIONANDORDER.Upon separate petitions duly filed, a hearing in these consolidatedcases 3 was held in Los Angeles, California, on June 30, July 1, 8, 11,and 13, 1949, before Eugene M. Purver, hearing officer.The hearingIThe following Employers are included in the petition in Case No.21-RC-728: ColumbiaPictures Corporation ; Loew's Incorporated ; Paramount Pictures, Inc. ; Twentieth Century-Fox Film Corporation ; Universal Pictures Company, Inc. ; Warner Bros. Pictures, Inc.Samuel Goldwyn,doing business as Samuel Goldwyn Studios ; RKO Radio Pictures, Inc.and Republic Productions,Inc.The hearing officer granted itmotionby the Petitioner inCase No.21-RC-728 to amend its petition by striking therefrom Hal Roach Studios, Inc.2The Employers named in the petition in Case No. 21-RC-S54 include the nine Employersnamed in footnote 1,supra,and the following:Monogram;AlliedArtists ; Eagle-LionStudios, Inc. ; Lester Cowan Productions.sometimes known as Artists Alliance ; W. R:Frank Productions;Harry Popkin;Regal Films Incorporated:Baerwitz ProductionsNat Holt ; ArgosyFilms;King Brothers ; Frank Seltzer ; Monroe Greenthal AgencyScreen Guild Productions ; Foote Cone and Belding (Motion Picture Division) ; M It SPictures, Inc. ; Inter-American Productions, Inc. ; Vanguard Films ; Walt Disney Produc-tions ;Rooney-Stiefel Productions ; United Artists Releasing Corp. ; Amusement Enter-prises ;' Equity Productions ; Glenn McCarthy Productions ; Sierra Productions ;ScreenPlays Incorporated, also known as Stanley Kramer Productions ; Walt Lantz Productions,Inc. ; Abbott & Costello Productions : Hal Wallis Productions Skirball Manning Produc-tions ;National Screen Service;EdwardSmall Productions;Enterprise Productions ;Alcorn Productions ; Jerry Fairbanks,Inc. ; Comet Productions,Inc. ; Nero Films, Inc.Hakim Brothers;SolWurtzel;Borderline Pictures,Inc. ;Milbak Productions, Inc. ; andA and T Productions.The hearing officer granted it motion by the Petitioner in CaseNo. 21-RC-S54 to amend its petition by striking therefrom Manning Post Productionsand Motion Picture Sales Corporation.The names of the Employers in Cases Nos. 21-RC-72S and 21-RC-S54 appear as amendedat the hearing.'Cases Nos. 21-RC-728 and 21-RC-854 were consolidated by order of the RegionalDirector for the Twenty-first Region on June 15, 1949.87 NLRB No. 81.657 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficer'srulings are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employers in Case No. 21-RC-728,4 are engaged in com-merce within the meaning of the National Labor Relations Act.In Case No. 21-RC-854, the evidence is incomplete as to the exactinterstate character of the purchases, sales, and services of certainindividualEmployers.5However, the impact on interstate com-merce of the totality of all the Employers' operations is apparent.Without determining whether or not the Board would assert jurisdic-tion as to each Employer were it before the Board individually, wefind for purposes of this proceeding and contrary to the contentionof the Petitioner in Case No. 21-RC-728 that the Employers namedin the petition in Case No. 21-RC-854 are engaged in commerce withinthe meaning of the National Labor Relations Act.2. International Alliance of Theatrical Stage Employees and Mov-ing Picture Machine Operators of the United States and Canada, AFL,the Petitioner in Case No. 21-RC-728,. hereinafter referred to asI.A. T. S. E., and Screen Publicists Guild, the Petitioner in CaseNo. 21-RC-854, hereinafter called the Guild, are labor organizationswithin the meaning of the Act, claiming to represent certain em-ployees of the Employers.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employers in Case No. 21-RC-728within the meaning of Section 9 (c) (1) and Section 2 (6) and (7)of the Act.For the reasons set forth in paragraph 4, below, no suchquestion affecting commerce exists in Case No. 21-RC-854.At the hearing the Guild moved to dismiss I. A. T. S. E.'s petitionin Case No. 21-RC-728 on the ground that a current contract in exist-ence between the Guild and the Employers bars an election at thistime.The hearing officer referred this motion to the Board for rulingthereupon. - The alleged contract which the Guild asserts as a barwas not signed and is therefore at best an oral contract.Under therule enunciated in theEicorcase,6 it is clear that an oral contract can-not serve to bar a present determination of representatives.TheGuild, however, urges that the circumstances- in this case warrant a4 See footnote1,supra5 See footnote 2,supra.uEicor, Inc.,46 NLRB 1035. THE ASSOCIATION OF MOTION PICTURE PRODUCERS, INC. 659departure from the strict application of the rule of theEicorcase.Thus it asserts that the parties had embodied all the terms of the con-.tract in writing; that these terms had been approved by its membershipas well as by the Employers ; and that only the formality of signingthe contract remained to be accomplished when the petition in CaseNo. 21-RC-728 was filed.Moreover, the Guild asserts that althoughthe Employers refused to sign the contract in the face of the petition,the Employers nevertheless did put into effect certain provisionsof the contract subsequent to the filing of the petition.Assuming,without determining, the existence of these facts, we do not believethat they warrant a departure from theEicorcase.We have reachedthe same conclusion on similar facts in other cases.7Accordingly, wehereby deny the Guild's motion to dismiss the I. A. T. S. E. petitionon the contract bar ground.4.The employers engaged in producing. film in the Los Angeles,California, area are generally divided into two groups, the major filmproducers and the independent producers.At the time of the hear-ing in this matter, there were nine major film producers, hereinaftercalled the "Majors,"' all of whom are involved in this proceeding.The Majors comprise the entire membership of The Association ofMotion Picture Producers, Inc., an employer group, hereinafter calledthe "Association."Of_ the independent producers, hereinafter re-ferred to as the "Independents," involved in this proceeding, some,like the Majors, are members of employer associations, such as theIndependent Motion Picture Producers Association, hereinafter calledthe "Independent Association," I and the Society of Motion PictureProducers, hereinafter referred to as the "Society." 9The remainingIndependents, such as Eagle-Lion Studios, Inc., are not affiliated withany employer group and are hereinafter referred to as the "Unaffili-ated Employers."The parties herein are in substantial agreement that the unit orunits, if any, established by the Board should include only publicists,that is, those persons who create or disseminate advertising or pub-licity for promotion of picture stars, motion pictures, or studios.Theonly important unit issue raised in this case relates to the scope ofthe unit.I.A. T. S. E. seeks a unit limited to the publicists employeda See, for example,NewmanCrosbySteel Corporation,73 NLRB 513.8The following Employers named in the petition in Case No. 21-RC-854 are membersof the Independent Association:Baerwitz Productions;Monogram Productions, Inc. ;Allied Artists ; King Brothers, Inc. ; Screen Guild Productions,Inc. ; Equity Pictures, Inc.and Lippert Productions, Inc.9 The following Employers named in the petition in Case No.2-RC-854 are members ofthe Society:Screen Plays,Incorporated,also known as Stanley Kramer Productions ;Regal Films,Incorporated;Lester Cowan Productions,sometimes known as Artists Alli-ance;Vanguard Films;Walt Disney Productions;Edward Small Productions;Comet Pro-ductions,Inc.; and Nero Films, Inc.877359-50-vol. 87-43 660DECISIONSOF NATIONALLABOR RELATIONS BOARDby the Majors, all of whom, as we have seen, are members of the Asso-ciation.The Guild, on the other hand, contends that the appropriateunit should include not only the publicists employed by the.Majorsbut also those publicists employed by the Independents named in theGuild petition.Of the Independents, however, the members of theIndependent Association and Eagle-Lion Studios, Inc. contend thatthe Independents and the Majors should not be merged in a singleunit for purposes of collective bargaining covering publicists.Twoof the Independents, namely, J. Walter Thompson Co. and Foot, Cone,cRBelding, Inc., do not desire to be included in any multiple-employerunit.The Association as the representative of the Majors takes aneutral position in this matter.The history of collective bargaining in the film industry is asfollows :Majors:The record shows that from 1939 to 1947, successive collec-tive bargaining agreements covering publicists were executed by theMajors and the predecessor of the Guild as the representative of thepublicists.In February 1949, when I. A. T. S. E. filed its petition inCase No. 21-RC-728, negotiations were being conducted for a contractto replace the 1947 contract.The foregoing negotiations, includingthose in 1949, were conducted by a Labor Committee of the Associationon behalf of the Majors. The fruits of these negotiations were adoptedby the Majors and embodied in individual contracts executed betweeneach of the Majors and the collective bargaining representative of thepublicists.Independents:The first collective bargaining agreements coveringpublicists employed by members of the Independent Association wereexecuted in 1945. It appears that these contracts were negotiatedapart from any contract negotiations involving publicists employedby the Majors.As regards members of the Society, the record indi-cates that any collective bargaining contracts covering their publicistswere fashioned after the contracts executed by the Majors and in someinstances bodily incorporated portions of the contracts of the Majors,but, as in the case of the Independent Association, the Society did notparticipate in contract negotiations involving publicists employed bythe Majors.The evidence in the record relating to the UnaffiliatedEmployers is sparse.However, it is clear that although some of theUnaffiliated Employers had contracts covering publicists, none of theUnaffiliated Employers participated in negotiations pertaining to theMajors.In theAssociated Shoecase,10 we stated that "the essential element,in our opinion, for establishing a multiple-employer unit is participa-10Associated Shoe Industries of Southeastern Massachusetts,Inc.,81 NLRB 224. THE ASSOCIATION OF MOTION PICTURE PRODUCERS,INC.661tion' by a group of employers, whether members or nonmembers ofan association, either personally or through an authorized repre-.sentative, in joint bargaining negotiations."From the, foregoingbargaining history there emerges a well established and separate pat-tern of multiple-employer bargaining only with respect to the pub-licists employed by the Majors.There is no evidence that the Majorsand the Independents have joined together to bargain collectivelyfor publicists.While it is true that in 1948 publicists of the Majorsas well as of many of the Independents participated in a consentunion-shop authorization election,11 this referendum in itself does notestablish the existence of joint action by the Majors and Independentsfor no collective bargaining on a broad basis resulted therefrom.12Moreover, as noted above, the Independent Association and Eagle-Lion Studios, Inc., took a position in opposition to the inclusion oftheir publicists in a multiple-employer unit of publicists employed bythe Majors.13Accordingly, we find that a unit of publicists employedby the Majors, as requested by I. A. T. S. E., is appropriate for pur-poses of collective bargaining, whereas the broader unit of publicistsof both the Majors and the Independents as requested by the Guildis inappropriate.14Our decision herein is in accord with recent decisions of this Boardinvolving various other employee groups in the motion picture indus-try.In one case 15 wherein units smaller than the Association unitwere sought, the Board dismissed two petitions observing thatthe major film producers in this country ... have been membersof the Association of Motion Picture Producers, Inc., which hashandled practically all the labor relations matters of its members.Representatives of the Association and its members ' have metregularly with various unions . . . representing employees inthemotion picture industry.Contracts resulting from suchcollective bargaining meetings have been executed, up to thepresent time, by the unions concerned and each of the Associationmembers.The Board has previously recognized the multiple-employer collectivebargainingpattern in the motion pictureindustry.In anothercase 16.where a unit broader than the Association unit wassought, the Board found the broader unit inappropriate stating:11Case No. 21-UA-1216.12Associationof MotionPicture Producers,Inc., et al.,85 NLRB 902.13 SeeAssociatedShoeIndustries of Southeastern Massachusetts,Inc., supra.34 In viewof thisfinding,thq motion made by theGuild to dismiss I. A. T. S. E.'s peti-tion on the ground thatthe unit sought thereinwas inappropriate is hereby denied.11Columbia Pictures Corporation,etal., 84 NLRB 647.26 Associationof MotionPicture Producers,Inc., et al.,supra. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDSo far as the record in this case discloses, the pattern of bargainingfor other trades and crafts employed by the Employers in this case,with the few exceptions noted above . . . has been on an associa-tion-wide basis only, and there has been no multi-associationbargaining.We have found that the broad unit sought by the Guild is inappro-priate.It does not appear in the record that the Guild proposes the.creation of a single unit of all the Independents, or of separate unitsrestricted to the members named in its petition of the IndependentAssociation and of the Society, respectively. It would, however, beimpossible for us to make a determination with respect to a unit ofall the Independents because of the paucity of evidence in the recordas to the bargaining history of the Independents and because of thefailure of some of the Independents to take a position with respect tosuch a unit.Moreover, in view of the evidence in the record indicatingjoint bargaining through the Independent Association and throughthe Society byallof their respective members, separate units limitedto the few members of each named in the Guild's petition would appearinappropriate.'7We shall therefore dismiss the petition of the Guildfiled in Case No. 21-RC-854.Upon the basis of the entire record in this case, we shall direct thatan election be held among the following employees who we havefound constitute an appropriate collective bargaining unit : All pub-licists, that is, those persons who create or disseminate advertisingor publicity for promotion of motion picture stars, motion pictures,or studios, employed in the State of California by the following Em-ployers who are members of the Association of Motion Picture Pro-ducers,Inc.,namely,ColumbiaPicturesCorporation,Loew'sIncorporated, Paramount Pictures, Inc., RICO Radio Pictures,. Inc.,Republic Productions, Inc., Samuel Goldwyn, doing business asSamuel'Goldwyn Studios, Twentieth Century-Fox Film Corporation,'Universal Pictures Company, Inc., and Warner Bros. Pictures, Inc.,but excluding all other employees, professional employees, guards,and supervisors as defined in the Act.5.The Guild urges that eligibility of a publicist to. vote in anyelection which the Board may direct in this proceeding should dependupon whether the publicist was employed fora minimum of 10 work-ing days during the 6-month period immediately preceding the dateof the filing of the Guild petition on May 31, 1949. The Guild'sposition stems from the fact than publicists who work for the Inde-pendents are employed sporadically and then only for short periodsof time thereby making it impossible for the Board's usual eligibility17Ibid. THE ASSOCIATION OF MOTION PICTURE PRODUCERS,INC.663rule, i. e., basedon a fixed pay-roll period, to reflect the true employ-ment picture.However, as the election which we are directing coversonly publicists employed by the Majors where employment conditionsare relatively stable, we perceive no reason for deviating from ourusual eligibility rule.DIRECTION OF ELECTION isAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employers, an electionby secret ballot shall be conducted as early as possible, but notlater than 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Twenty-first Region,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, and also excluding employees on strikewho are not entitled to reinstatement, to determine whether they de-sire to be represented, for purposes of collective bargaining, by In-ternationalAlliance of Theatrical Stage Employees and MovingPicture Machine Operators of the UnitedStatesand Canada, AFL,or by Screen Publicists Guild,19 or by neither.ORDERUpon the basis of the entire record in Case No.21-RC-854 theNational Labor Relations Board hereby orders that the petition filedtherein be,and it hereby is, dismissed.16Any participant in the election directed herein may,upon its prompt request to, andapproval thereof by,the Regional Director,have its name removed from the ballot.19The compliance status of the Guild has lapsed since the commencement of the hearingin this matter. In the event it fails to renew its compliance with Section 9 (f), (g), and(h) of the Act within 2 weeks from the date of this Direction,the Regional Director shallremove the Guild from the ballot.